Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10/511,697 in view of Lee (US 2020/0053810).
Take an example of comparing independent claim 1 of pending application and claim 1 of Patent No. 10/511,697.  The table below shows a direct comparison and mapping of the claims of the instant application and claims of the Patent.
As it can be seen in the table above, independent claim 1 of Patent include all the limitations of independent claim 1 of the instant application, except that claims of the instant application are directed to Xx/Xn Gateway, while claims of the patent are directed to a X2 Gateway. 
10/511,697does not explicitly state: the receiver is configured select one or more transmission layers for use in the transmission. 
However, one skilled in the art would recognize that Xx/Xn is just another LTE gateway and provides interface similar to X2 Gateway. This Xx/Xn interface and gateway is disclosed by Lee.
Lee discloses such Xx/Xn gateway (See FiG. 3, 6, and Par. 29, 30, 31, 37, 108, “the RLC layer of SgNB through Xx/Xn interface”, “UE reachability (including control and execution of paging retransmission), tracking area list management (for UE in idle and active mode), packet data network (PDN) gateway (P-GW) and S-GW selection, MME selection for handovers with MME change, serving GPRS support node (SGSN) selection”. Note that the PDN Gateway (P-GW) communicates with the UE which uses Xx/Xn interface. Thus, one skilled in the art would be able to call the Gateway Xx/Xn gateway).  
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the Claims of the Patent by incorporating the teachings of Lee in the format claimed, for the purpose of using LTE configurations and the Xx/Xn interface and thus, using known techniques. Further, one skilled in the art would be able implement the set of claims of the patent claims in combination with Lee’s disclosures and thus, the modify the gateway as a Xx/Xn gateway in order to comply with LTE protocols
The dependent claims are very similar to the dependent claims of the patent, except for the Gateway name being Xx/Xn Gateway. Once again, one skilled in the art would be able implement the set of claims of the patent claims in combination with Lee’s disclosures and thus, the modify the gateway as a Xx/Xn gateway in order to comply with LTE protocols. 
Claims of the instant application


1. A method for Xx/Xn interface communication, comprising: 


at an Xx/Xn gateway for communicating with, and coupled to, a first and a second radio access network (RAN), receiving messages from the first RAN according to a first Xx/Xn protocol and mapping the received messages to a second 
maintaining operational state of at least one of the first RAN or the second RAN at the Xx/Xn gateway; 


executing, at an interpreter at the Xx/Xn gateway, an executable payload received as part of the received messages; 



updating the maintained operational state of the first RAN or the second RAN at the Xx/Xn gateway based on an effect of the executable payload; and 



interworking, at the Xx/Xn gateway, the first Xx/Xn message from the first Xx/Xn protocol to the second Xx/Xn protocol and associating the first Xx/Xn protocol with the first RAN and the second Xx/Xn protocol with the second RAN, based on a list of supported Xx/Xn protocol versions for the first RAN and the second RAN, wherein at least one of the supported Xx/Xn protocol versions is a list of supported individual information elements (IEs) and protocol commands, or an Xx/Xn protocol version number.
  


2. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping.  

3. The method of claim 1, further comprising, at a regular expression pattern matcher at the Xx/Xn gateway, identifying patterns in the received messages that are present in the first Xx/Xn protocol but not present in the second Xx/Xn protocol.  



5. The method of claim 1, further comprising updating a gNodeB state machine at the Xx/Xn gateway based on the effect of the executed executable payload.  

6. The method of claim 1, further comprising sending a filtered second Xx/Xn message to the second RAN.  

7. The method of claim 1, further comprising providing code execution hooks for enabling the received messages according to the first Xx/Xn protocol to cause code execution at the Xx/Xn gateway.  

8. The method of claim 1, further comprising providing code execution hooks for enabling code execution at the Xx/Xn gateway of the executable payload received via the received messages.  

9. The method of claim 1, further comprising enabling new Xx/Xn protocol features via the executable code payload sent in an information element from the Xx/Xn gateway.  

10. The method of claim 1, further comprising blocking transmission of executable code payloads from the Xx/Xn gateway to an incompatible RAN.  

11. The method of claim 1, further comprising mapping a first unitless threshold value compatible with the first RAN to a second unitless threshold value compatible with the second RAN.  

12. The method of claim 1, further comprising adding, deleting, or modifying information elements in the messages from the first RAN but not compatible with the second 

13. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising regular expression transformations of the received messages.  

14. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the gateway server.  

15. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the first RAN or the second RAN.  

16. The method of claim 1, further comprising processing messages in Lua, Python, Ruby, Perl, or JavaScript.  

17. The method of claim 1, further comprising handling Xx/Xn mobility management, load management, general error, Xx/Xn reset, Xx/Xn setup, Xx/Xn release, Xx/Xn removal, configuration update, mobility parameter management, mobility robustness optimization, or energy consumption management messages.  

18. The method of claim 1, further comprising handling adjustment of inter-radio access technology (inter-RAT) or intra-radio access technology (intra-RAT) mobility thresholds.  

19. The method of claim 1, further comprising: receiving and decoding an initial Xx/Xn message from the first RAN; identifying specific strings in the initial Xx/Xn message; matching the identified specific strings in a database of stored scripts; and performing a 





10/511,697
1.    (Currently Amended) A method for X2 interface communication, comprising:

at an X2 gateway for communicating with, and coupled to, a first and a second radio access network (RAN), receiving messages from the first RAN according to a first X2 protocol and mapping 
maintaining operational state of at least one of the first RAN or the second RAN at the X2 gateway;
executing, at an interpreter at the second RAN X2 gateway, an executable payload received as part of the received messages from the X2 gateway: and

updating the maintained operational state of the first RAN or the second RAN at the X2 gateway based on an effect of the executable payload; and

interworking, at the X2 gateway, the first X2 message from the first X2 protocol to the second X2 protocol and associating the first X2 protocol with the first RAN and the second X2 protocol with the second RAN, based on a list of supported X2 protocol versions for the first RAN and the second RAN, wherein at least one of the supported X2 protocol versions is a list of supported individual information elements (IEs) and protocol commands, or an X2 protocol version number.

    2. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping. 
    3. The method of claim 1, further comprising, at a regular expression pattern matcher at the X2 gateway, identifying patterns in the received messages that are present in the first X2 protocol but not present in the second X2 protocol. 

    5. The method of claim 1, further comprising updating an eNodeB state machine at the X2 gateway based on the effect of the executed executable payload. 
    6. The method of claim 1, further comprising sending a filtered second X2 message to the second RAN. 
    7. The method of claim 1, further comprising providing code execution hooks for enabling the received messages according to the first X2 protocol to cause code execution at the X2 gateway. 
    8. The method of claim 1, further comprising providing code execution hooks for enabling code execution at the X2 gateway of the executable payload received via the received messages. 
    9. The method of claim 1, further comprising enabling new X2 protocol features via the executable code payload sent in an information element from the X2 gateway. 
    10. The method of claim 1, further comprising blocking transmission of executable code payloads from the X2 gateway to an incompatible RAN. 
    11. The method of claim 1, further comprising mapping a first unitless threshold value compatible with the first RAN to a second unitless threshold value compatible with the second RAN. 
    12. The method of claim 1, further comprising adding, deleting, or modifying information elements in the messages from the first RAN but not compatible with the second RAN to information elements compatible with the second RAN. 

    
14. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the gateway server. 
   
 15. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the first RAN or the second RAN. 
   
16. The method of claim 1, further comprising processing messages in Lua, Python, Ruby, Perl, or JavaScript. 
    17. The method of claim 1, further comprising handling X2 mobility management, load management, general error, X2 reset, X2 setup, X2 release, X2 removal, configuration update, mobility parameter management, mobility robustness optimization, or energy consumption management messages. 
    18. The method of claim 1, further comprising handling adjustment of inter-radio access technology (inter-RAT) or intra-radio access technology (intra-RAT) mobility thresholds. 
    19. The method of claim 1, further comprising: receiving and decoding an initial X2 message from the first RAN; identifying specific strings in the initial X2 message; matching the identified 







Additionally, claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10/904,364 in view of Lee (US 2020/0053810).
Take an example of comparing independent claim 1 of pending application and claim 1 of Patent No. 10/904,364.  The table below shows a direct comparison and mapping of the claims of the instant application and claims of the Patent.
As it can be seen in the table above, independent claim 1 of Patent include all the limitations of independent claim 1 of the instant application, including additional limitations of “first vendor's base station and wherein the second RAN includes a second vendor's base station” providing interoperability with different vendor's base stations. One skilled in the art would recognize that the additional features of the claims of the Patent can be taken out so that the claims are focused on Xx/Xn gateway.
Claims of the Patent No. 10/904,364 does not include such Xx/Xn gateway.
However, one skilled in the art would recognize that Xx/Xn is just another LTE gateway and provides interface similar to X2 Gateway. This Xx/Xn interface and gateway is disclosed by Lee.
Lee discloses such Xx/Xn gateway (See FiG. 3, 6, and Par. 29, 30, 31, 37, 108, “the RLC layer of SgNB through Xx/Xn interface”, “UE reachability (including control and execution of paging retransmission), tracking area list management (for UE in idle and active mode), packet data network (PDN) gateway (P-GW) and S-GW selection, MME selection for handovers with MME change, serving GPRS support node (SGSN) selection”. Note that the PDN Gateway (P-GW) communicates with the UE which uses Xx/Xn interface. Thus, one skilled in the art would be able to call the Gateway Xx/Xn gateway).  

The dependent claims are very similar to the dependent claims of the patent, except for the Gateway name being Xx/Xn Gateway. Once again, one skilled in the art would be able implement the set of claims of the patent claims in combination with Lee’s disclosures and thus, the modify the gateway as a Xx/Xn gateway in order to comply with LTE protocols. 
Claims of the instant application


1. A method for Xx/Xn interface communication, comprising: 


at an Xx/Xn gateway for communicating with, and coupled to, a first and a second radio access network (RAN), receiving messages from the first RAN according to a first Xx/Xn protocol and mapping the received messages to a second Xx/Xn protocol for transmission to the second RAN, wherein at least one of the first RAN and the second RAN comprise a 5GRAN; 
maintaining operational state of at least one of the first RAN or the second RAN at the Xx/Xn gateway; 


executing, at an interpreter at the Xx/Xn gateway, an executable payload received as part of the received messages; 




updating the maintained operational state of the first RAN or the second RAN at the 



interworking, at the Xx/Xn gateway, the first Xx/Xn message from the first Xx/Xn protocol to the second Xx/Xn protocol and associating the first Xx/Xn protocol with the first RAN and the second Xx/Xn protocol with the second RAN, based on a list of supported Xx/Xn protocol versions for the first RAN and the second RAN, wherein at least one of the supported Xx/Xn protocol versions is a list of supported individual information elements (IEs) and protocol commands, or an Xx/Xn protocol version number.
  


2. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping.  

3. The method of claim 1, further comprising, at a regular expression pattern matcher at the Xx/Xn gateway, identifying patterns in the received messages that are present in the first Xx/Xn protocol but not present in the second Xx/Xn protocol.  

4. The method of claim 1, further comprising sending a second Xx/Xn message to update an eNodeB state machine at the first RAN.  

5. The method of claim 1, further comprising updating a gNodeB state machine at the Xx/Xn gateway based on the effect of the executed executable payload.  

6. The method of claim 1, further comprising sending a filtered second Xx/Xn message to the second RAN.  

7. The method of claim 1, further comprising providing code execution hooks for enabling the received messages according to the 

8. The method of claim 1, further comprising providing code execution hooks for enabling code execution at the Xx/Xn gateway of the executable payload received via the received messages.  

9. The method of claim 1, further comprising enabling new Xx/Xn protocol features via the executable code payload sent in an information element from the Xx/Xn gateway.  

10. The method of claim 1, further comprising blocking transmission of executable code payloads from the Xx/Xn gateway to an incompatible RAN.  

11. The method of claim 1, further comprising mapping a first unitless threshold value compatible with the first RAN to a second unitless threshold value compatible with the second RAN.  

12. The method of claim 1, further comprising adding, deleting, or modifying information elements in the messages from the first RAN but not compatible with the second RAN to information elements compatible with the second RAN.  

13. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising regular expression transformations of the received messages.  

14. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the gateway server.  

15. The method of claim 1, further comprising storing a plurality of rules in a 

16. The method of claim 1, further comprising processing messages in Lua, Python, Ruby, Perl, or JavaScript.  

17. The method of claim 1, further comprising handling Xx/Xn mobility management, load management, general error, Xx/Xn reset, Xx/Xn setup, Xx/Xn release, Xx/Xn removal, configuration update, mobility parameter management, mobility robustness optimization, or energy consumption management messages.  

18. The method of claim 1, further comprising handling adjustment of inter-radio access technology (inter-RAT) or intra-radio access technology (intra-RAT) mobility thresholds.  

19. The method of claim 1, further comprising: receiving and decoding an initial Xx/Xn message from the first RAN; identifying specific strings in the initial Xx/Xn message; matching the identified specific strings in a database of stored scripts; and performing a transformation on the initial Xx/Xn message, the transformation being retrieved from the database for stored scripts, the stored scripts being transformations.





10/904,364
1.    (Currently Amended) A method for X2 interface communication, comprising:

at an X2 gateway for communicating with, and coupled to, a first and a second radio access network (RAN), receiving messages from the first RAN according to a first X2 protocol and mapping the received messages to a second X2 protocol for transmission to the second RAN, wherein the first RAN includes a first vendor's base station and wherein the second RAN includes a second vendor's base station; 

maintaining operational state of at least one of the first RAN or the second RAN at the X2 gateway; 

executing, at an interpreter at the X2 gateway, an executable payload received as part of the received messages; 


updating the maintained operational state of the first RAN or the second RAN at the X2 gateway based on an effect of the executable payload; and 




interworking, at the X2 gateway, the first X2 message from the first X2 protocol to the second X2 protocol and associating the first X2 protocol with the first RAN and the second X2 protocol with the second RAN, based on a list of supported X2 protocol versions for the first RAN and the second RAN, wherein at least one of the supported X2 protocol versions is a list of supported individual information elements (IEs) and protocol commands, or an X2 protocol version number, 

thereby providing interoperability with different vendor's base stations.

    2. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping. 
    3. The method of claim 1, further comprising, at a regular expression pattern matcher at the X2 gateway, identifying patterns in the received messages that are present in the first X2 protocol but not present in the second X2 protocol. 
    4. The method of claim 1, further comprising sending a second X2 message to update an eNodeB state machine at the first RAN. 
    5. The method of claim 1, further comprising updating an eNodeB state machine at the X2 gateway based on the effect of the executed executable payload. 
    6. The method of claim 1, further comprising sending a filtered second X2 message to the second RAN. 
    7. The method of claim 1, further comprising providing code execution hooks for enabling the received messages according to the first X2 
    8. The method of claim 1, further comprising providing code execution hooks for enabling code execution at the X2 gateway of the executable payload received via the received messages. 
    9. The method of claim 1, further comprising enabling new X2 protocol features via the executable code payload sent in an information element from the X2 gateway. 
    10. The method of claim 1, further comprising blocking transmission of executable code payloads from the X2 gateway to an incompatible RAN. 
    11. The method of claim 1, further comprising mapping a first unitless threshold value compatible with the first RAN to a second unitless threshold value compatible with the second RAN. 
    12. The method of claim 1, further comprising adding, deleting, or modifying information elements in the messages from the first RAN but not compatible with the second RAN to information elements compatible with the second RAN. 
    13. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising regular expression transformations of the received messages. 
    14. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the gateway server. 
    15. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further 
    16. The method of claim 1, further comprising processing messages in Lua, Python, Ruby, Perl, or JavaScript. 
    17. The method of claim 1, further comprising handling X2 mobility management, load management, general error, X2 reset, X2 setup, X2 release, X2 removal, configuration update, mobility parameter management, mobility robustness optimization, or energy consumption management messages. 
    18. The method of claim 1, further comprising handling adjustment of inter-radio access technology (inter-RAT) or intra-radio access technology (intra-RAT) mobility thresholds. 
    19. The method of claim 1, further comprising: receiving and decoding an initial X2 message from the first RAN; identifying specific strings in the initial X2 message; matching the identified specific strings in a database of stored scripts; and performing a transformation on the initial X2 message, the transformation being retrieved from the database for stored scripts, the stored scripts being transformations. 




A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Additionally, Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-19 of prior U.S. Patent No. 10/865, 007. This is a statutory double patenting rejection.
The table below shows the claims of the patent 10/865,007 and claims of the instant application are same.

Claims of the instant application


1. A method for Xx/Xn interface communication, comprising: 


at an Xx/Xn gateway for communicating with, and coupled to, a first and a second radio access network (RAN), receiving messages from the first RAN according to a first Xx/Xn protocol and mapping the received messages to a second Xx/Xn protocol for transmission to the second RAN, wherein at least one of the first RAN and the second RAN comprise a 5GRAN; 
maintaining operational state of at least one of the first RAN or the second RAN at the Xx/Xn gateway; 


executing, at an interpreter at the Xx/Xn gateway, an executable payload received as part of the received messages; 




updating the maintained operational state of the first RAN or the second RAN at the Xx/Xn gateway based on an effect of the executable payload; and 



interworking, at the Xx/Xn gateway, the first Xx/Xn message from the first Xx/Xn protocol to the second Xx/Xn protocol and associating the first Xx/Xn protocol with the first RAN and the second Xx/Xn protocol with the second RAN, based on a list of supported Xx/Xn protocol versions for the first RAN and the second RAN, wherein at least one of the supported Xx/Xn protocol versions is a list of supported individual information elements (IEs) and protocol commands, or an Xx/Xn protocol version number.
  


2. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping.  

3. The method of claim 1, further comprising, at a regular expression pattern matcher at the Xx/Xn gateway, identifying patterns in the received messages that are present in the first Xx/Xn protocol but not present in the second Xx/Xn protocol.  

4. The method of claim 1, further comprising sending a second Xx/Xn message to update an eNodeB state machine at the first RAN.  

5. The method of claim 1, further comprising updating a gNodeB state machine at the Xx/Xn gateway based on the effect of the executed executable payload.  

6. The method of claim 1, further comprising sending a filtered second Xx/Xn message to the second RAN.  



8. The method of claim 1, further comprising providing code execution hooks for enabling code execution at the Xx/Xn gateway of the executable payload received via the received messages.  

9. The method of claim 1, further comprising enabling new Xx/Xn protocol features via the executable code payload sent in an information element from the Xx/Xn gateway.  

10. The method of claim 1, further comprising blocking transmission of executable code payloads from the Xx/Xn gateway to an incompatible RAN.  

11. The method of claim 1, further comprising mapping a first unitless threshold value compatible with the first RAN to a second unitless threshold value compatible with the second RAN.  

12. The method of claim 1, further comprising adding, deleting, or modifying information elements in the messages from the first RAN but not compatible with the second RAN to information elements compatible with the second RAN.  

13. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising regular expression transformations of the received messages.  

14. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the gateway server.  

15. The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the first RAN or the second RAN.  

16. The method of claim 1, further comprising processing messages in Lua, Python, Ruby, Perl, or JavaScript.  

17. The method of claim 1, further comprising handling Xx/Xn mobility management, load management, general error, Xx/Xn reset, Xx/Xn setup, Xx/Xn release, Xx/Xn removal, configuration update, mobility parameter management, mobility robustness optimization, or energy consumption management messages.  

18. The method of claim 1, further comprising handling adjustment of inter-radio access technology (inter-RAT) or intra-radio access technology (intra-RAT) mobility thresholds.  

19. The method of claim 1, further comprising: receiving and decoding an initial Xx/Xn message from the first RAN; identifying specific strings in the initial Xx/Xn message; matching the identified specific strings in a database of stored scripts; and performing a transformation on the initial Xx/Xn message, the transformation being retrieved from the database for stored scripts, the stored scripts being transformations.





10/865,007

1. (Original) A method for Xx/Xn interface communication, comprising: 
at an Xx/Xn gateway for communicating with, and coupled to, a first and a second radio access network (RAN), receiving messages from the first RAN according to a first Xx/Xn protocol and mapping the received messages to a second Xx/Xn protocol for transmission to the second RAN, wherein at least one of the first RAN and the second RAN comprise a 5GRAN; 
maintaining operational state of at least one of the first RAN or the second RAN at the Xx/Xn gateway; 
executing, at an interpreter at the Xx/Xn gateway, an executable payload received as part of the received messages; 


2. (Original) The method of claim 1, further comprising storing a plurality of rules in a database for performing mapping.  
3. (Original) The method of claim 1, further comprising, at a regular expression pattern matcher at the Xx/Xn gateway, identifying patterns in the received messages that are present in the first Xx/Xn protocol but not present in the second Xx/Xn protocol.  
4. (Original) The method of claim 1, further comprising sending a second Xx/Xn message to update an eNodeB state machine at the first RAN.  
5. (Original) The method of claim 1, further comprising updating a gNodeB state machine at the Xx/Xn gateway based on the effect of the executed executable payload.  
6. (Original) The method of claim 1, further comprising sending a filtered second Xx/Xn message to the second RAN.  

8. (Original) The method of claim 1, further comprising providing code execution hooks for enabling code execution at the Xx/Xn gateway of the executable payload received via the received messages.  
9. (Original) The method of claim 1, further comprising enabling new Xx/Xn protocol features via the executable code payload sent in an information element from the Xx/Xn gateway.  
10(Original) The method of claim 1, further comprising blocking transmission of executable code payloads from the Xx/Xn gateway to an incompatible RAN.  
11. (Original) The method of claim 1, further comprising mapping a first unitless threshold value compatible with the first RAN to a second unitless threshold value compatible with the second RAN.  
12. (Original) The method of claim 1, further comprising adding, deleting, or modifying information elements in the messages from the first RAN but not compatible with the second RAN to information elements compatible with the second RAN.  
13. (Original) The method of claim I, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising regular expression transformations of the received messages.  
14. (Original) The method of claim 1, further comprising storing a plurality of rules in a 
15. (Original) The method of claim I, further comprising storing a plurality of rules in a database for performing mapping, the plurality of rules further comprising rules for interpretation by a scripting language message processor at the first RAN or the second RAN.  
16. (Original) The method of claim 1, further comprising processing messages in Lua, Python, Ruby, Perl, or JavaScript.  
17. (Original) The method of claim 1, further comprising handling Xx/Xn mobility management, load management, general error, Xx/Xn reset, Xx/Xn setup, Xx/Xn release, Xx/Xn removal, configuration update, mobility parameter management, mobility robustness optimization, or energy consumption management messages.  
18. (Original) The method of claim 1, further comprising handling adjustment of inter-radio access technology (inter-RAT) or intra-radio access technology (intra-RAT) mobility thresholds.  
19. (Original) The method of claim 1, further comprising: receiving and decoding an initial Xx/Xn message from the first RAN; identifying specific strings in the initial Xx/Xn message; matching the identified specific strings in a database of stored scripts; and performing a transformation on the initial Xx/Xn message, the transformation being retrieved from the database for stored scripts, the stored scripts being transformations.








Allowable Subject Matter

Claims 1-19 would be allowed, once all the three the double patenting rejections are overcome.
The following is the examiner’s statement of reasons for allowance.
The prior art fails to disclose or suggest a “executing, at an interpreter at the Xx/Xn gateway, an executable payload received as part of the received messages; updating the maintained operational state of the first RAN or the second RAN at the Xx/Xn gateway based on an effect of the executable payload; and interworking, at the Xx/Xn gateway, the first Xx/Xn message from the first Xx/Xn protocol to the second Xx/Xn protocol and associating the first Xx/Xn protocol with the first RAN and the second Xx/Xn protocol with the second RAN, based on a list of supported Xx/Xn protocol versions for the first RAN and the second RAN, wherein at least one of the supported Xx/Xn protocol versions is a list of supported individual information elements (IEs) and protocol commands, or an Xx/Xn protocol version number” along with other limitations of independent claim 1.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/               Primary Examiner, Art Unit 2644